Citation Nr: 0614965	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-08 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1957 to 
February 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2003 the veteran withdrew his request for a Board 
hearing.  Additional evidence has been received and the 
veteran waived initial RO review in May 2006.  

The Board notes that the veteran in July 2005 again raised 
the tinnitus issue and included clear and unmistakable error.  
The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1. Evidence of bilateral hearing loss was noted at the time 
of the veteran's entry into service.

2.  Clear and unmistakable evidence has established that 
there was no increase in the severity of preexisting 
bilateral hearing loss during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the November 2003 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the November 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the November 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that the VCAA letter did not advise the 
appellant of the regulations for hearing loss or the evidence 
needed to show that the veteran's preexisting bilateral 
hearing loss was not aggravated by service beyond the natural 
progression of the disease.  Nevertheless, the Board finds 
this to be harmless error as notice of the latter was 
provided in the February 2003 statement of the case and from 
the onset it was acknowledged that the veteran has had 
bilateral hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the November 2003 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
      
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for the issue on appeal.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records showed that the veteran's December 
1957 induction examination revealed that he had hearing loss.  
Prior to October 31, 1967 service department records used the 
American Standards Association (ASA) units.  Below is the 
report of the veteran's December 1957 enlistment examination, 
converted to International Standard Organization (ISO) units, 
pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
50

90
LEFT
40
35
35

45

The examination noted that the veteran had deafness in his 
right ear.  

Upon separation from service the veteran's January 1958 
audiological evaluation converted to ISO units revealed the 
following:





HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
80
90
95
LEFT
40
45
35
40
40

A February 1958 medical report found that the veteran's 
hearing did not meet the requirements for retention in 
service.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

Thus, the veteran's bilateral hearing loss preexisted service 
and was noted upon entry into service.  A preexisting disease 
or injury will be considered to have been aggravated during 
service when there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Thus, the veteran's bilateral hearing loss preexisted service 
and was noted upon entry into service.  However, to rebut the 
presumption of soundness, there must also be clear and 
unmistakable evidence there was no increase in severity 
during service.  In the present case, the Board is able to 
conclude that there is clear and unmistakable evidence that 
the veteran's bilateral hearing loss did not increase in 
severity due to service but due to the natural progress of 
the disease.  Consideration must be given to VA medical 
opinions which indicated that the increase in the veteran's 
bilateral hearing loss was not due to service.  

The veteran has claimed that his hearing loss increased in 
severity in service due to exposure to gunfire.  An April 
2001 VA medical opinion rendered by Dr. Miller apparently 
focused on the veteran's left ear and explained that the 
veteran's 1KHz frequency was slightly poorer at separation 
and the 4KHz was slightly better.  Dr. Miller stated that 
differences of plus or minus 5 dB are considered to be easily 
within test-retest variability.  It was further indicated 
that hearing impairment from noise exposure 
characteristically shows greatest loss around 4KHz and since 
the veteran's hearing decreased at 1KHz it is implausible 
that noise exposure was responsible for this change.  

An April 2003 VA medical opinion provided by Dr. Gailey 
explained that the veteran's December 1957 audiogram showed 
thresholds of a level of a mild to severe hearing loss in the 
right ear with mild high frequency hearing loss in the left 
ear.  The January 1958 audiogram reported that thresholds had 
taken an unusual drop to the level of a severe to profound 
hearing loss in the right ear and a mild hearing loss in the 
left ear.  Dr. Gailey opined that the veteran's current 
hearing loss was not related to acoustic trauma suffered 
during service because the configuration of hearing loss is 
not consistent with acoustic trauma, which typically affects 
frequencies around 4000 hertz and this was not demonstrated 
by the veteran's in-service audiograms.  The configuration of 
the hearing loss also lends to speculation that middle ear 
pathology could have created temporary conductive components 
rather than acoustic trauma.  

The veteran's July 2003 VA audiological evaluation revealed 
the following:  







HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
90
100
LEFT
20
20
30
50
55

A March 2003 opinion from a private doctor, Dr. King, 
discussed the right ear and found that the separation 
examination revealed a significant threshold difference from 
the entrance examination.  The doctor opined that the 
veteran's additional loss of hearing that occurred from 
December 12, 1957 to January 29, 1958, was partially due to 
acoustic trauma/noise exposure.  

A February 2006 expert opinion from the Veterans Health 
Administration (VHA) found that the veteran's pre-existing 
bilateral hearing loss (right ear worse than left) was not 
aggravated by noise exposure he experienced in basic 
training.  The audiologist based the opinion on audiometric 
thresholds of record and the veteran's knowledge of a pre-
existing right ear hearing loss and his report of scarlet 
fever and mastoid surgery as a child (documented in service 
medical records).  The examiner commented that a comparison 
of the veteran's entrance and exit audiometric examination 
results showed a significant threshold shift in the low to 
mid frequencies of the right.  A shift in the low and mid 
frequencies of hearing is not usually associated with noise 
exposure.  A shift of this nature would be more associated 
with a medical problem of the conductive mechanism of 
hearing, and may be consistent with the veteran's history of 
middle ear disease.  Acoustic trauma is known to primarily 
affect 4000 Hz , a 5 dB shift in threshold between the 
veteran's entrance and separation examination is not 
considered to be significant and is within test/retest 
reliability.  The examiner noted that the shifts in threshold 
of the left ear between the entrance and exit examination was 
not significant for any test frequency.  The audiologist 
explained that compared to the July 2003 VA examination, the 
veteran responded to puretones in the right ear at far softer 
levels in 2003 than in 1958.  The 2003 examination did not 
reveal significant threshold shifts for any test frequency, 
compared to the veteran's right ear entrance examination.  
The measured right ear hearing elevation from 1958 was not 
longer the finding in 2003.  The possible reasons for this 
discrepancy include error, less than optimal test 
environment, and fluctuation at the time of the test.  The 
examiner opined that there is no evidence that a permanent 
threshold shift or aggravation of a pre-existing hearing loss 
occurred as a result of noise exposure in service.  

In reconciling the conflicting medical opinions, the 
audiologist indicated that Dr. King's evaluation focused on 
the right ear while Dr. Miller's concentrated on the left 
ear.  Dr. King's opinion also didn't take test reliability 
into account, an audiometric evaluation was not conducted, 
and the unusual configuration of the veteran's right ear was 
not addressed.  Of particular importance is that July 2003 
audiometric thresholds revealed no significant threshold 
changes from the induction examination in the right ear and 
puretone thresholds for the left ear actually improved.  

While the March 2003 private medical opinion indicated that 
the increase in severity of the veteran's preexisting hearing 
loss was due to service, it is outweighed by 3 other VA 
opinions, including a VHA opinion, explaining why the 
veteran's bilateral hearing loss was not aggravated by 
service.  Hence, the latter evidence collectively rises to 
the level of clear and mistakable evidence that the veteran's 
preexisting bilateral hearing did not increase in severity 
due to acoustic trauma in service.  

The veteran seeks service connection for bilateral hearing 
loss, however, in the absence of evidence warranting service 
connection for bilateral hearing loss either based on service 
incurrence or in-service aggravation, there is no basis for 
granting this benefit.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


